MEMORANDUM **
Debra Carrigan appeals pro se the district court’s order dismissing her appeal of the bankruptcy court’s order and its order striking her appellate brief. We have jurisdiction pursuant to 28 U.S.C. §§ 158(d) and 1291. We review for abuse of discretion, El Pollo Loco, Inc. v. Hashim, 316 F.3d 1032, 1038 (9th Cir.2003), and we affirm.
Because Carrigan provided no argument on appeal challenging the district court’s orders striking her appellate brief and denying her motion for rehearing, she waived her right to challenge those orders. See Indep. Towers of Washington v. Washington, 350 F.3d 925, 929 (9th Cir.2003).
The contentions Carrigan raises on appeal regarding her adversarial complaints against the Internal Revenue Service and others lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.